Citation Nr: 0900837	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.



WITNESS AT HEARING ON APPEAL

Appellant and T.C.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  In a decision of February 2002, the RO issued a 
proposal to rate the veteran as being incompetent.  The RO 
subsequently rated the veteran as incompetent, effective from 
June 22, 2002.  The case is now under the jurisdiction of the 
RO in Wichita Kansas.


FINDING OF FACT

The veteran is not competent to manage his own funds without 
limitation.


CONCLUSION OF LAW

The veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations have been fulfilled.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  Letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as letters dated in March 2002 and 
November 2003 provided the veteran with a specific 
explanation of the type of evidence necessary to 


substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained.  The 
veteran was afforded VA examinations.  The record includes 
his service medical records and post service treatment 
records.  A field examination was conducted.  The veteran has 
had a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is capable of properly managing his own funds.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. 
§ 3.353(a) which provides that a mentally incompetent person 
is one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship 


between the percentage of disability, facts relating to 
commitment or hospitalization and the holding of 
incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

Some of the facts in this case are not in dispute.  A 100 
percent disability rating has been in effect since February 
1993, for the veteran's service-connected post-traumatic 
stress disorder.  He also has nonservice connected 
disabilities including substance abuse.  

During the hearing held before the undersigned Veterans Law 
Judge in March 2006, the veteran testified that he was 
responsible and did not have any problems.  He stated that he 
paid his bills, and went to his doctor appointments.  The 
veteran stated that he was a licensed doctor and had four 
degrees.  He further stated that he had been a preacher and 
was still a priest.  As an example of his ability to conduct 
business affairs, the veteran pointed out that he had just 
purchased a new vehicle.  

The Board has noted that the veteran's contentions are at 
least partially supported by the report of a field examiner 
dated in March 2007 which reflects that the field examiner 
interviewed the veteran and stated that he had no objection 
to a possible competency rating although he thought that the 
veteran could be doing a little better.  

The Board notes, however, that the vast majority of opinions 
which are of record are to the effect that the veteran is not 
competent to handle his own financial affairs.  For example, 
a VA hospital summary dated in October 2001 reflects that the 
attending physician concluded that the veteran was not 
competent for VA purposes 


because of ongoing substance abuse and hospitalizations 
related to this.  His judgment in regards to both person and 
funds was quite poor.  

The objective evidence with respect to the issue of 
competency also includes a VA hospital discharge summary 
dated in January 2002 in which a treating physician noted 
that "I believe he cannot handle his funds because he uses 
them to take cocaine and drink alcohol.  He needs a 
conservator of funds to restrict his monies so that essential 
needs are met..."  

Finally, the report of a VA mental examination conducted in 
November 2003 reflects that the examiner concluded that the 
veteran was not competent for VA purposes.  

The report of a field examination conducted in August 2007 
also reflects a conclusion that the veteran was not 
competent.  It was noted that the veteran was delinquent on 
his house payment.  When asked why, the veteran stated that 
he went on a fishing trip and forgot.  The field examiner 
noted, however, that this might explain why he was behind one 
payment, but not two.  The field examiner also noted that if 
it was just a simple matter of failing to remember to make 
the payment, then the money would still be in the bank, but 
it was not.  It was also reported the veteran had other 
outstanding debts including money owed to the city in which 
he lives and to Wells Fargo.  The examiner was not sure that 
the veteran was accurate in assessing his debt and suggested 
that the veteran set up payment plans.  It was clear to the 
field examiner that the veteran was incapable of managing his 
own funds and recommended that a VA payee be appointed.   

Thus, the preponderance of the evidence shows that the 
veteran is not competent to manage his own funds without 
limitation.  The opinions rendered by those fully familiar 
with the veteran's history and current financial habits 
conclude that the veteran is not competent to manage his own 
funds without limitation.  A finding of incompetency is 
consistent with the long-standing 100 percent rating for the 


veteran's service-connected psychiatric disorder.  
Accordingly, the Board concludes that the veteran is not 
competent for the purpose of receiving direct payment of his 
VA benefits.


ORDER

The veteran is not competent to manage his own financial 
affairs without limitation.  Direct payment of VA benefits is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


